NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUL 24 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
KIM M. COOK,                                     No.   18-36097

              Petitioner-Appellant,              D.C. No. 3:14-cv-00002-JKS

 v.
                                                 MEMORANDUM*
L. DEAN MARSHALL,

              Respondent-Appellee.


                   Appeal from the United States District Court
                            for the District of Alaska
                   James K. Singleton, District Judge, Presiding

                        Argued and Submitted June 5, 2020
                               Anchorage, Alaska

Before: CHRISTEN, WATFORD, and BADE, Circuit Judges.

      Petitioner Kim Cook appeals the district court’s denial of his 28 U.S.C.

§ 2254 petition for a writ of habeas corpus. We have jurisdiction pursuant to 28




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
U.S.C. § 1291. We review a district court’s denial of a § 2254 petition de novo.

Hurles v. Ryan, 752 F.3d 768, 777 (9th Cir. 2014).1 We affirm.

      Under the Antiterrorism and Effective Death Penalty Act of 1996, Cook

must demonstrate that the 2013 Alaska Supreme Court decision denying his

petition for review—the last reasoned state court decision—was (1) “contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or (2) “based on an

unreasonable determination of the facts.” 28 U.S.C. § 2254(d); McKinney v. Ryan,

813 F.3d 798, 811 (9th Cir. 2015) (en banc) (noting that, as to § 2254(d)(1), “a

federal court may grant relief only if ‘the state court’s application of clearly

established federal law was objectively unreasonable,’ such that ‘fairminded jurists

could [not] disagree that’ the arguments or theories that supported the state court’s

decision were ‘inconsistent with the holding in a prior decision of [the Supreme]

Court’”) (citations omitted). He has not done so.

      Cook’s § 2254(d)(1) claim fails because he cannot point to a pre-2013

Supreme Court decision establishing a Sixth Amendment violation arising from

comparable facts. The Supreme Court did not recognize a similar rule until Luis v.



      1
        Because the parties are familiar with the facts, we recite only those
necessary to resolve the issues on appeal.
                                            2
United States, 136 S. Ct. 1083 (2016), and even Luis did not address a situation in

which a defendant’s private funds were seized subject to a creditor’s judgment.

Notably, Cook conceded the civil judgment was properly entered against him; he

argued the Sixth Amendment violation arose from the superior court’s failure to

vacate that judgment. Cook also cites United States v. Gonzalez-Lopez, 548 U.S.

140, 147–48 (2006), for the proposition that the Sixth Amendment is violated

where an erroneous court ruling results in the denial of a defendant’s counsel of his

choice. This authority is unavailing because the Supreme Court has repeatedly

cautioned that we may not rely on cases at “too high a level of generality” in order

to extend habeas relief. Woods v. Donald, 575 U.S. 312, 318 (2015) (per curiam).

      At oral argument, Cook expressly disavowed seeking relief under

§ 2254(d)(2). We therefore need not consider that issue.



AFFIRMED.




                                          3